FILED
                             NOT FOR PUBLICATION                            MAR 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARTURO ALEJANDRO VAZQUEZ-                        No. 09-70126
BERMUDEZ,
                                                 Agency No. A078-016-582
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Arturo Alejandro Vazquez-Bermudez, a native and citizen of Mexico,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his motion to

reopen removal proceedings conducted in absentia. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen. Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009). We deny the

petition for review.

      The agency did not abuse its discretion in denying the motion to reopen

because Vazquez-Bermudez presented insufficient evidence to overcome the

presumption of effective service and thereby failed to demonstrate that he did not

receive his notice to appear and notice of hearing. See 8 U.S.C.

§ 1229a(b)(5)(C)(ii); cf. Salta v. INS, 314 F.3d 1076, 1079 (9th Cir. 2002)

(petitioner rebuts presumption where she has actually initiated a proceeding to

obtain a benefit, has appeared at a prior hearing, and provides a sworn affidavit that

neither she nor a responsible party residing at her address received the notice).

      PETITION FOR REVIEW DENIED.




                                           2                                   09-70126